Name: 83/548/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-19

 Avis juridique important|31983D054883/548/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the French and Dutch texts are authentic) Official Journal L 322 , 19/11/1983 P. 0045 - 0046*****COMMISSION DECISION of 7 November 1983 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the Dutch and French texts are authentic) (83/548/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1703/72 of 3 August 1972 amending Regulation (EEC) No 2052/69 on the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1967, and laying down rules for the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1971 (1), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2681/74 of 21 October 1974, on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid (2), Having consulted the EAGGF Committee, Whereas the Kingdom of Belgium has supplied to the Commission the supporting statements required for the clearance of the accounts pursuant to Article 2 of Commission Regulation (EEC) No 522/73 of 14 February 1973 laying down detailed rules for the application of Regulation (EEC) No 1703/72 (3); Whereas, under Articles 7 and 8 of Regulation (EEC) No 1703/72, only the value of the goods and the appropriate forwarding and distribution costs may be financed under the relevant rules; whereas the same rules apply mutatis mutandis to operations concerning milk products; whereas the inspections carried out show that part of the expenditure declared, totalling Bfrs 940 290, does not satisfy the requirements and must therefore be disallowed; whereas, furthermore, at this stage, an amount of Bfrs 16 308 614 should be deducted subject to supplementary examination to determine, on the basis of further information to be provided by the Member State, responsibility for certain losses and the justification of the payment of certain transit costs; whereas the Member State has been fully informed of these deductions and has had an opportunity to state its views thereon; Whereas the reservation made in point 6 of the Annex to Commission Decision 77/756/EEC of 22 November 1977 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1974 financial year on cereals and skimmed-milk powder purchased on the market and supplied as food aid (4) can be withdrawn, in view of the 1975 clearance, HAS ADOPTED THIS DECISION: Article 1 The accounts of the departments and agencies empowered by the Kingdom of Belgium to pay expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid shall be cleared as indicated in the Annex hereto. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 7 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 180, 8. 8. 1972, p. 1. (2) OJ No L 288, 25. 10. 1974, p. 1. (3) OJ No L 50, 23. 2. 1973, p. 33. (4) OJ No L 313, 7. 12. 1977, p. 12. ANNEX Clearance of the accounts of the departments and agencies in Belgium empowered to pay expenditure arising from food-aid operations in cereals and milk products 1.2 // 1. Funds available after clearance of 1974 accounts // Bfrs 16 723 079 // 2. Advances authorized for food-aid operations in 1975 // Bfrs 807 500 000 // 3. Total available to cover expenditure for 1975 // Bfrs 824 223 079 // 4. Expenditure effected in respect of 1975 and recognized as chargeable to Chapter 92: Food-aid expenditure from the general budget of the European Communities // Bfrs 699 814 357 // 5. Funds available after clearance of 1975 accounts // Bfrs 124 408 722 6. The reservation made in point 6 of the Annex to Commission Decision 77/756/EEC of 22 November 1977 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1974 financial year on cereals and skimmed-milk powder purchased on the market and supplied as food aid can be withdrawn in view of the 1975 clearance. 7. With regard to the operation for Chad and the ICRC under Commission Regulation (EEC) No 1887/74 of 18 July 1974 the deduction of Bfrs 16 091 967 corresponding to a loss of 152,803 tonnes is made subject to further review on the basis of additional information to be provided by the Member State with a view to determining responsibility. 8. The deduction of Bfrs 216 647 relating to transit costs in connection with the operation for Mali - Regulation No 496/74 - is also made subject to the provision of additional information by the Member State with regard to the special clause contained in the private contract relating to transport.